IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               : No. 557 WAL 2014
                                            :
                   Respondent               : Petition for Allowance of Appeal from
                                            : the Order of the Superior Court
                                            :
            v.                              :
                                            :
                                            :
THOMAS M. REED,                             :
                                            :
                   Petitioner               :


                                       ORDER



PER CURIAM

      AND NOW, this 22nd day of April, 2016, the Petition for Allowance of Appeal is

GRANTED. The issues, rephrased for clarity, are:


            1) Are the recent SORNA statutes (42 Pa.C.S. §§9799.10, 9799.13
            and 9799.14 and related provisions) punitive in nature and do they
            violate the ex post facto provisions of the Pennsylvania
            Constitution?

            2) Do the SORNA statutes violate fundamental due process under
            the Fourteenth Amendment of the United States Constitution and
            Article I, Section 9 of the Pennsylvania Constitution?

            3) Do the SORNA statutes violate the separation of powers doctrine
            under the Pennsylvania Constitution?

            4) Was lifetime Megan’s Law registration not part of petitioner’s
            original guilty plea, and therefore, should petitioner’s original plea,
            which only called for a ten-year Megan’s Law requirement, be
            enforced?
        The Prothonotary is directed to schedule briefing and argument in this matter

together with the following matters presenting related issues: Commonwealth v. Gilbert,

181 MAL 2015 and Commonwealth v. Muniz, 684 MAL 2015.




                                  [557 WAL 2014] - 2